
	
		I
		111th CONGRESS
		1st Session
		H. R. 2848
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Kirk introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act with regard to
		  penalties for trafficking in high potency marihuana, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 High Potency Marihuana Sentencing
			 Enhancement Act of 2009.
		2.High potency
			 marihuana trafficking penalitesSection 401(b) of the Controlled Substances
			 Act (21 U.S.C. 841(b)) is amended by adding at the end the following:
			
				(8)(A)Unless a higher penalty is otherwise
				provided in this Act, in the case of a violation of subsection (a) involving
				high potency marihuana such person shall be sentenced to a term of imprisonment
				of not more than 25 years and if death or serious bodily injury result shall be
				sentenced to a term of imprisonment of not less than 20 years or more than
				life, a fine not to exceed the greater of that provided in title 18, United
				States Code, or $1,000,000 if the defendant is an individual or $5,000,000 if
				the defendant is other than an individual, or both. If any person commits such
				a violation after a prior conviction for a felony drug offense has become
				final, such person shall be sentenced to a term of imprisonment of not more
				than 35 years, and if death or serious bodily injury result from the use of
				such substance shall be sentenced to life imprisonment, a fine not the exceed
				the greater of that provided in title 18, United States Code, or $2,000,000 if
				the defendant is an individual or $10,000,000 if the defendant is other than an
				individual, or both. Notwithstanding any other provision of law, the court
				shall not place on probation or suspend the sentence of any person sentenced
				under the provisions of this subparagraph which provide for a mandatory term of
				imprisonment.
					(B)In this paragraph, the term
				high potency marihuana means marihuana with a
				Tetrahydrocannabinol content of 15 percent or
				more.
					.
		
